         Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 1 of 28



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

In re:                                           §
                                                 §
HOUTEX BUILDERS, LLC, et al.,                    §           Case No. 18-34658
                                                 §           Chapter 11
               DEBTORS.                          §
                                                 §

            EMERGENCY MOTION FOR ORDER AUTHORIZING DEBTORS
              TO OBTAIN CREDIT AND USE PROCEEDS PURSUANT TO
                   SECOND FUNDING COMMITMENT LETTER

         THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
         YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
         CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU
         AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
         RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
         FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
         THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
         MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
         RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
         NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
         REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
         UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
         CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
         MOTION AT THE HEARING

         EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
         CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU
         WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO THE
         REQUESTED RELIEF OR IF YOU BELIEVE THAT THE EMERGENCY
         CONSIDERATION IS NOT WARRANTED, YOU SHOULD FILE AN
         IMMEDIATE RESPONSE.

         REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

         Houtex Builders, LLC; 415 Shadywood, LLC and 2203 Looscan Lane, LLC, as debtors and

debtors in possession (collectively, the “Debtors”) file this motion (the “Motion”) for authorization

to obtain credit pursuant to section 364 of title 11 of the United States Code, 11 U.S.C. §§ 101 –

1532 (as amended, the “Bankruptcy Code”) and for authorization to use the proceeds pursuant to




MOTION FOR ORDER AUTHORIZING DEBTORS TO OBTAIN CREDIT
       Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 2 of 28



the second funding commitment letter attached hereto as Exhibit A (the “Second Funding

Commitment Letter”).

                                        JURISDICTION

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This

Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The statutory bases for the relief requested herein are §§ 363 and 364 of the

Bankruptcy Code and rule 4001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”).

                                        BACKGROUND

       4.      On August 23, 2018 (“Petition Date”), the Debtors filed voluntary petitions for relief

under chapter 11 of the Bankruptcy Code thereby commencing the Chapter 11 Cases.

       5.      Prior to the Petition Date, the Debtors operated as special-purpose entities

established for the purpose of constructing new houses.

A.     Debtor-in-Possession Financing

       6.      On August 23, 2018, the Debtors filed their Emergency Motion for Order Authorizing

Debtors to Obtain Credit and Use Proceeds [ECF No. 5] (the “DIP Motion”). Through the DIP Motion,

the Debtors sought authority to collectively borrow up to $186,000.00 from Charles Foster (the

“DIP Financing”) in order to pay for chapter 11 expenses, maintenance for the Debtors’ properties,

and U.S. Trustee fees. DIP Motion at ¶ 16‒19.

       7.      On September 7, 2018, the Court entered an Interim Order Authorizing Debtors to Obtain

Credit [ECF No. 36] (the “Interim DIP Order”). The Interim DIP Order permits each of the




MOTION FOR ORDER AUTHORIZING DEBTORS TO OBTAIN CREDIT                                   Page 2 of 13
        Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 3 of 28



Debtors to borrow specific amounts1 pursuant to the terms of the original commitment letter (the

“First Funding Commitment Letter”) and use such amounts to “pay all ordinary and necessary

expenses in the ordinary course of its business” for the purposes contained in the Debtors’ budgets,

which were attached to the Interim DIP Order (the “Original Budgets”).

        8.      Each Original Budget covered a thirteen-week period beginning the week of August

20, 2018 and ending November 17, 2018.

        9.      On September 27, 2018, the Court issued a Final Order Authorizing Debtors to Obtain

Credit [ECF No. 70] (the “Final DIP Order”). Like the Interim DIP Order, the Final DIP order

approved the Original Budgets, though the Final DIP Order specifies that “unused amounts under

the Budgets SHALL NOT roll forward and are NOT available to the Debtors for future periods

under the Budgets.”

B.      Sale Process

        10.     On August 23, 2018, the Debtors filed their Motion, pursuant to Bankruptcy Code Sections

105(a), 363, and 365, and Bankruptcy Rules 2002, 6004, and 6006, for Entry of: (I) Order (A) Approving Sale

and Bidding Procedures in Connection with Sale of Assets of the Debtors (B) Approving Form and Manner of

Notice, (C) Scheduling Auction and Sale Hearing, (D) Authorizing Procedures Governing Assumption and

Assignment of Certain Executory Contracts and Unexpired Leases, and (E) Granting Related Relief; and (II)

Orders (A) Approving Purchase Contract, (B) Authorizing Sale Free and Clear of All Liens, Claims,

Encumbrances, and Other Interests, and (C) Granting Related Relief [ECF No. 3] (the “Sale Motion”). The

Sale Motion sought authority to sell the Debtors’ properties known as 2203 Looscan Lane

(“Looscan”) and 415 Shadywood (“Shadywood”) properties (collectively, the “Properties”).




1       Specifically, $60,000 for Houtex; $65,000 for Shadywood; and $61,000 for Looscan.


MOTION FOR ORDER AUTHORIZING DEBTORS TO OBTAIN CREDIT                                         Page 3 of 13
       Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 4 of 28



        11.     The Court granted the Sale Motion on September 27, 2018. ECF No. 71. Attached

to the Court’s order approving the Sale Motion (the “Sale Procedures Order”) are bidding

procedures that govern the auction of the Properties.

        12.     The Sale Procedures Order sets the following deadlines in connection with the sale

of the Properties:

  Event                                           Date & Time

  Bid Deadline (Shadywood and Looscan)            Monday, December 3, 2018 (no time specified)

  Auction (Shadywood and Looscan)                 Friday, December 7, 2018 at 10:00 a.m.

  General Objection Deadline                      Monday, December 10, 2018 at 5:00 p.m.

  Supplemental Objection Deadline                 Friday, December 14, 2018 at 5:00 p.m.

  Sale Hearing (Shadywood and Looscan)            Monday, December 17, 2018 at 9:30 a.m.


        13.     The Debtors’ Original Budgets extend only to November 17, 2018. However, the

Properties will not be sold until December 21, 2018.

        14.     Meanwhile, Houtex is continuing to market its two properties: 3 Thornblade

(“Thornblade”) and 5325 Lynbrook (“Lynbrook” and collectively with Looscan, Shadywood and

Thornblade, the “Properties”).

        15.     To accommodate the ongoing sale processes, the Debtors will need to continue to

satisfy general and administrative expenses, construction vendor/supplier payments, utilities,

insurance, and legal fees.

        16.     The Debtors have entered into a Second Funding Commitment Letter with Charles

Foster (in his capacity as lender, the “Lender”) which includes supplements to the earlier, approved

Original Budgets to account for the additional need for post-petition credit. These new budgets (the




MOTION FOR ORDER AUTHORIZING DEBTORS TO OBTAIN CREDIT                                  Page 4 of 13
       Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 5 of 28



“Supplemental Budgets”) are attached as Exhibits B-1, B-2 and B-3 to the Second Funding

Commitment Letter.

       17.       The Supplemental Budgets continue the accrual of expenses in amounts, and at rates,

comparable if not identical to those approved in the Original Budgets.

       18.       With respect to Thornblade and Lynbrook, the budget provides for monthly

interest-only payments to the first-lien construction lenders, Spirit of Texas Bank and Community

Bank of Texas, respectively.

       19.       Further, certain amounts provided for during the Original Budget period but unused

during such period including the Debtor’s professional fees are provided for in the Second Funding

Commitment Letter.

                                     RELIEF REQUESTED

       20.       The Debtors seek entry of an order substantially in the form of the attached hereto

to authorize the Debtors obtain credit from the Lender pursuant to the Second Funding

Commitment Letter on an interim basis. The purpose of these funds is pay for the chapter 11

bankruptcy process and maintenance of the Properties so that the Debtors can conduct an

organized sale of the Properties “free and clear” of the disputed liens and maximize the value to all

stakeholders.

       21.       The Debtors request authority to borrow funds from the Lender as follows:

                 (a)    The Debtor Houtex Builders, LLC may incur debt in the principal sum not

       to exceed $106,521.00 in accordance with the budget (the “Houtex Budget”) attached as

       Exhibit B plus $35,653.00 for unused Chapter 11 Related Expenses from the First Funding

       Commitment Letter (the actual amount borrowed together with interest, the “Houtex

       Loan”).




MOTION FOR ORDER AUTHORIZING DEBTORS TO OBTAIN CREDIT                                   Page 5 of 13
       Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 6 of 28



                 (b)    The Debtor 215 Shadywood, LLC may to incur debt in the principal sum not

       to exceed $55,887.00 in accordance with the budget (the “Shadywood Budget”) attached as

       Exhibit C plus $35,653.00 for unused Chapter 11 Related Expenses from the First Funding

       Commitment Letter (the actual amount borrowed together with interest, the “Shadywood

       Loan”).

                 (c)    The Debtor 2203 Looscan, LLC may incur debt in the principal sum not to

       exceed $55,666.00 in accordance with the budget (the “Looscan Budget” and together with

       the Houtex Budget and Shadywood Budget, the “Budgets”) attached as Exhibit D plus

       $35,653.00 for unused Chapter 11 Related Expenses from the First Funding Commitment

       Letter (the actual amount borrowed together with interest, the “Looscan Loan”).

       22.       The Debtor requests authority to provide the Lender administrative expense claims

pursuant to § 503(b) and 507(b) of the Bankruptcy Code as follows:

                 (a)    With respect amounts owed to the Lender under the Houtex Loan, the

       Lender will receive an administrative expense claims against Debtor Houtex Builders, LLC.

                 (b)    With respect to amounts owed to the Lender under the Shadywood Loan,

       the Lender will receive an administrative expense claim against Debtor 215 Shadywood,

       LLC.

                 (c)    With respect to amounts owed to the Lender under the Looscan Loan, the

       Lender will receive an administrative expense claim against Debtor 2203 Looscan, LLC.

       23.       The Lender’s administrative expense claim will be subject to and subordinate to the

administrative expense claims for the items incurred and paid for pursuant to the Supplemental

Budgets.

       24.       Further, the Debtor requests authority to grant a lien to Lender on property of the

Debtors’ estates that is not otherwise subject to a lien and to grant to Lender a junior lien on


MOTION FOR ORDER AUTHORIZING DEBTORS TO OBTAIN CREDIT                                    Page 6 of 13
         Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 7 of 28



property of the estate that is subject to a lien; provided that the Debtors reserve their rights to

challenge the validity of any pre-petition liens and associated claims and/or avoid the liens by an

avoidance action.

         25.     For avoidance of doubt, the liens for the Houtex Loan are on the property of

Houtex, the liens for the Shadywood Loan are on the property of Shadywood, and the liens for the

Looscan Loan are on the property of Looscan; the liens are not cross-collateralized between the

Debtors.

                    SUMMARY OF PRINCIPAL TERMS OF DIP FACILITY

         26.     Pursuant to Bankruptcy Rule 4001(c) and (d), the following is a concise statement

and summary of the proposed material terms of Commitment Letter and the Interim Order:2

         Material Provision                   Summary Description of Material Provision
    DIP Credit                      Borrowers: Houtex Builders, LLC; 415 Shadywood, LLC and
    Agreement Parties               2203 Looscan Lane, LLC
    Fed. R. Bankr. P. 4001(c)(1)(B)
                                    DIP Lender: Charles C. Foster

    Amount of Borrowing             Commitment to loan up to $325,033.00 (the “Commitment”) to
    Fed. R. Bankr. P. 4001(c)(1)(B) the Debtors as follows:

                                         1. Up to $142,174.00 to Debtor Houtex Builders, LLC which
                                            includes up to $106,521.00 in accordance with the Houtex
                                            Budget plus $35,653.00 for unused Chapter 11 Related
                                            Expenses from the First Funding Commitment Letter;

                                         2. Up to $91,540.00 to Debtor 415 Shadywood, LLC which
                                            includes up to $55,887.00 in accordance with the
                                            Shadywood Budget plus $35,653.00 for unused Chapter
                                            11 Related Expenses from the First Funding Commitment
                                            Letter; and

                                         3. Up to $91,319.00 to Debtor 2203 Looscan Lane, LLC
                                            which includes up to $55,666.00 in accordance with the
                                            Looscan Budget plus $35,653.00 for unused Chapter 11
                                            Related Expenses from the First Funding Commitment

2
         This summary is qualified, in its entirety by the provisions of the Commitment Letter.


MOTION FOR ORDER AUTHORIZING DEBTORS TO OBTAIN CREDIT                                         Page 7 of 13
       Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 8 of 28




       Material Provision                   Summary Description of Material Provision
                                           Letter.
 Purpose/Use of Funds            The proceeds shall generally be used (1) to pay for the necessary
 Fed. R. Bankr. P. 4001(c)(1)(B) costs to maintain the Properties until they can be sold; these
                                 costs include security, utilities, and insurance; (2) to pay the fees,
                                 costs and expenses of the Debtor’s professionals; (3) adequate
                                 protection interest-only payments to Spirit of Texas Bank and
                                 Community Bank on account of their first-lien construction
                                 loans on the property known as 3 Thornblade and the property
                                 known as 2325 Lynbrook, respectively and (4) to pay the fees
                                 for the U.S. Trustee.
 Maturity Date                     The amounts owed to Lender will become immediately due and
 Fed. R. Bankr. P. 4001            owing on the date that is 6 months from the date of the Second
 (c)(1)(B)                         Funding Commitment Letter.
 Interest Rate                   Three percent (3%)
 Fed. R. Bankr. P. 4001(c)(1)(B)
 Fees                            No fees.
 Fed. R. Bankr. P. 4001(c)(1)(B)
 Events of Default                 The loans become immediately due and owing upon any of the
 Fed. R. Bankr. P. 4001            following: (i) any of the Chapter 11 Cases convert to a case under
 (c)(1)(B)(iii)                    chapter 7 of the Bankruptcy Code, (ii) a chapter 11 trustee is
                                   appointed in any of the Chapter 11 Cases, (iii) the confirmation
                                   of a plan in the Chapter 11 Cases, or (iv) the principal asset of
                                   each Debtor is sold.
 Liens and Priorities              Liens on property of the Debtors’ estates that is not otherwise
 Fed. R. Bankr. P.                 subject to a lien and to grant to Lender a junior lien on property
 4001(c)(1)(B)(i), (ii)            of the estate that is subject to a lien

 Conditions                      The Bankruptcy Court must approve the commitment facility.
 Precedent to All Drawing        The draws must be for Permitted Expenses (as defined in the
 Fed. R. Bankr. P. 4001(c)(1)(B) Commitment Letter) as set out in the Budget.

                                       BASIS FOR RELIEF

A.     Financing Under § 364(c)

       27.     Bankruptcy Code § 364 authorizes a debtor to obtain, in certain circumstances, post-

petition financing on a secured basis. Specifically, § 364(c) of the Bankruptcy Code states that the




MOTION FOR ORDER AUTHORIZING DEBTORS TO OBTAIN CREDIT                                      Page 8 of 13
        Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 9 of 28



Court, after notice and a hearing, may authorize a debtor that is unable to obtain credit allowable as

an administrative expense under § 503(b)(1) of the Bankruptcy Code to obtain credit or incur debt:

                   a) with priority over any or all administrative expenses of the kind specified
                      in § 503(b) or 507(b) of the Bankruptcy Code;

                   b) secured by a lien on property of the estate that is not otherwise subject
                      to a lien; or

                   c) secured by a junior lien on property of the estate that is subject to a lien.

Thus, a debtor may, in the exercise of its business judgment, incur secured debt if the debtor has

been unable to obtain adequate unsecured credit, and the proposed borrowing is in the best interests

of its estate. See, e.g., In re Ames Dep’t Stores, Inc., 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990) (stating that,

with respect to post-petition credit, courts “permit debtors in possession to exercise their basic

business judgment consistent with their fiduciary duties”); Richmond Leasing Co. v. Capital Bank, NA.,

762 F.2d 1303, 1311 (5th Cir. 1985) (noting that “more exacting scrutiny [of the debtor’s business

decisions] would slow the administration of the debtor’s estate and increase its cost, interfere with

the Bankruptcy Code’s provision for private control of administration of the estate, and threaten the

court’s ability to control a case impartially”); see also 3 Collier on Bankruptcy ¶ 364.03, at 364-7-18

(15th ed. rev.).

        28.        The statutory requirement for obtaining post-petition credit under § 364(c) of the

Bankruptcy Code is a finding, made after notice and hearing, that the debtor-in-possession is

“unable to obtain unsecured credit allowable under § 503(b)(l) of [the Bankruptcy Code] as an

administrative expense.” See Ames Dep’t Stores, 115 B.R. at 37‒39 (holding that a debtor must show it

has made a reasonable effort to seek other sources of financing under Bankruptcy Code §§ 364(a)

and (b)).

        29.        Given the Debtors’ asset base and balance sheet, the Debtors are unable to borrow

money on an unsecured basis. Thus, the Debtors believe entering Second Funding Commitment



MOTION FOR ORDER AUTHORIZING DEBTORS TO OBTAIN CREDIT                                           Page 9 of 13
          Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 10 of 28



Letter with superpriority administrative claims, a lien on unencumbered property of the estate, and a

junior lien on encumbered property of the estate is appropriate under the circumstances of these

Chapter 11 Cases.

          30.   The loans under the Second Funding Commitment Letter are necessary to preserve

the assets of the Debtors’ estates. The Properties require security, utilities, and insurance. In order

to fund those expenses, the Debtors need access to the liquidity provided by the Commitment

Letter.

          31.   For these reasons, the Debtor submits that entry into the Second Funding

Commitment Letter is in the best interests of the Debtors’ estates, is necessary to preserve the value

of the Properties, and is an exercise of the Debtors’ sound and reasonable business judgment.

B.        Adequate Protection Payments are Appropriate

          32.   With respect to Thornblade and Lynbrook, the Debtor Houtex Builders, LLC seeks

to provide monthly interest-only payments to Spirit of Texas Bank and Community Bank of Texas

on account of their first-lien construction loans against such Properties. There are no formal sale

procedures established for the sale of the Thornblade and Lynbrook Properties.            Instead, the

Debtors are marketing these properties through traditional real estate brokerage services.

          33.    The Debtors seek to provide Spirit of Texas Bank and Community Bank of Texas

adequate protection to prevent these lender’s from attempting to terminate the automatic stay

pursuant to Section 362(d) of the Bankruptcy Code.

          34.   Section 361 of the Bankruptcy Code provides some examples of adequate

protection. These examples include periodic cash payments. See 11 U.S.C. § 361(1).

          35.   The Debtors contend that monthly interest-only payments to Spirit of Texas Bank

and Community Bank of Texas on account of their first-lien construction loans on the Thornblade

and Lynbrook Properties, respectively, are appropriate and adequately protects these lenders’ interest


MOTION FOR ORDER AUTHORIZING DEBTORS TO OBTAIN CREDIT                                    Page 10 of 13
       Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 11 of 28



in these Properties while the Debtor is marketing these Properties to under Section 363 of the

Bankruptcy Code.        Accordingly, the Debtors should be authorized to make these adequate

protection payments consistent with the Houtex Budget.

                               EMERGENCY INTERIM RELIEF

        36.     Bankruptcy Rule 4001(c)(2) governs the procedures for obtaining authorization to

obtain post-petition financing and provides, in relevant part:

                The court may commence a final hearing on a motion for authority
                to obtain credit no earlier than 14 days after service of the motion.
                If the motion so requests, the court may conduct a hearing before
                such 14 day period expires, but the court may authorize the obtaining
                of credit only to the extent necessary to avoid immediate and
                irreparable harm to the estate pending a final hearing.

        37.     The Debtors’ available funding under the First Funding Commitment Letter lasts

through November 17, 2018. The Debtors have an immediate need to access the funds provided

by the Second Funding Commitment Letter. The Debtors should maintain the Properties during

the pendency of its Chapter 11 Case. Without access to cash, the Debtors’ estates would suffer

immediate and irreparable harm to the detriment of all creditors if it does not have the ability to pay

for the expenses set forth on the Supplemental Budgets.

        38.     The Debtors, therefore, seeks immediate authority to access the funds available

under the Second Funding Commitment Letter on an interim basis and as set forth in this Motion

and in the Interim Order attached hereto to prevent immediate and irreparable harm to its estate

pending the final hearing pursuant to Bankruptcy Rules 4001(b) and 4001(c). Accordingly, to the

extent the Debtors require post-petition financing, the Debtors respectfully submit they have

satisfied the requirements of Bankruptcy Rule 4001 to support an expedited preliminary hearing and

relief on an interim basis.




MOTION FOR ORDER AUTHORIZING DEBTORS TO OBTAIN CREDIT                                    Page 11 of 13
       Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 12 of 28



                               REQUEST FOR FINAL HEARING

        39.     Pursuant to Bankruptcy Rule 4001(c)(2), the Court may commence a final hearing on

a motion for authority to obtain credit no earlier than fourteen (14) days after service of the motion.

The Debtors request the Court set a date for the final hearing as soon as practicable and fix the date

and time prior to the final hearing for parties to file objections to the relief requested by this Motion.

                      WAVIER OF BANKRUPTCY RULES REGARDING
                           NOTICE OF STAY OF AN ORDER

        40.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and any stay of an order granting the relief requested

herein pursuant to Bankruptcy Rules 6004(h), 7062, 9014 or otherwise for all of the reasons

described above.

                                               NOTICE

        41.     Notice of this Motion has been provided by e-mail, facsimile, or overnight delivery

to: (a) the Office of the United States Trustee for the Southern District of Texas; (b) the creditors

identified on the Debtors’ list of 20 largest unsecured creditors; and (c) those persons who have

formally appeared in the Chapter 11 Case and requested service pursuant to Bankruptcy Rule 2002.



                             [Remainder of Page Intentionally Left Blank]




MOTION FOR ORDER AUTHORIZING DEBTORS TO OBTAIN CREDIT                                       Page 12 of 13
      Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 13 of 28



                                          CONCLUSION

       The Debtors respectfully request that this Court enter an order substantially in the form of

the proposed order attached hereto and grant any other relief that is just and proper.


Dated: November 14, 2018                               Respectfully submitted,

                                                       DIAMOND McCARTHY LLP

                                                       /s/ Charles M. Rubio
                                                       Charles M. Rubio
                                                       TBA No. 24083768
                                                       J. Maxwell Beatty
                                                       TBA No. 24051740
                                                       909 Fannin, Suite 3700
                                                       Houston, TX 77010
                                                       (713) 333-5100
                                                       crubio@diamondmccarthy.com
                                                       mbeatty@diamondmccarthy.com

                                                       Counsel to Debtors and Debtors-In-Possession




MOTION FOR ORDER AUTHORIZING DEBTORS TO OBTAIN CREDIT                                      Page 13 of 13
Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 14 of 28



                            Exhibit A

                        Commitment Letter
Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 15 of 28
Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 16 of 28
Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 17 of 28
Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 18 of 28
Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 19 of 28
Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 20 of 28
Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 21 of 28
Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 22 of 28
Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 23 of 28
Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 24 of 28
Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 25 of 28
Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 26 of 28
Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 27 of 28
Case 18-34658 Document 134 Filed in TXSB on 11/14/18 Page 28 of 28
